823 F.2d 547Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re Eugene FIELDS aka Verlon Scott, Petitioner.
No. 86-8033
United States Court of Appeals, Fourth Circuit.
Submitted May 28, 1987.Decided June 25, 1987.

DISMISSED.
On Application to Proceed In Forma Pauperis on a Petition for Writ of Mandamus.  William M. Kidd, District Judge.  (C/A No. 86-0132-E(K); Cr. No. 84-00048-E-01).
Eugene Fields, petitioner pro se
Before WIDENER and CHAPMAN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Petitioner Eugene Fields, aka Verlon Scott, has applied to this Court for a writ of mandamus directing the district court to act on his motion to vacate sentence, pursuant to 28 U.S.C. Sec. 2255.  Fields has also filed in this Court a 'Motion for Accelerated Disposition' of his mandamus petition.


2
The district court has now entered a judgment dismissing Fields's motion to vacate his sentence.  See United States v. Fields, C/A No. 86-0132-E(K); Cr. No. 84-00048-E-01 (N.D. W.Va. May 6, 1987).


3
Accordingly, although leave to proceed in forma pauperis is granted, the petition for a writ of mandamus and the accompanying motion are dismissed for mootness.


4
DISMISSED.